DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2021 has been entered.

Response to Arguments
Applicant’s arguments dated 15 April 2021 with respect to the pending claims have been considered, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4, 8, 9, 11, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa, et al. (US 20190096206 A1.)
Regarding claim 1, Nakagawa, et al. (hereafter, “Nakagawa”) discloses a solid-state image pickup element (Fig. 10B), comprising:
a photodiode (PD) configured to convert incident light into a photocurrent;
an amplification transistor (43) including a gate, a source, and a drain, the source is connected to a predetermined reference potential [0167 - 0169], the amplification transistor is configured to amplify a voltage between the gate being connected to a potential depending on the photocurrent (Fig. 2: 43 connected to FD, which holds a charge dependent on photocurrent accumulated from PD) and the source being connected to the predetermined reference potential (VPI), and is configured to output the amplified voltage at a connection to the drain [0167 - 0169]; and
a potential supply section (75, 76, 77, 78, 79) configured to supply an anode of the photodiode and a back-gate of the amplification transistor with a predetermined potential lower than the reference potential [0176].

Regarding claim 2, Nakagawa discloses claim 1, further comprising:
a conversion transistor (41) configured to convert the photocurrent into a voltage between a gate and source, wherein the conversion transistor includes a source which 
the drain of the amplification transistor is connected to the gate of the conversion transistor (in view of the broadest reasonable interpretation of the term “connected,” this limitation is considered inherent.  Because transistors 41 and 43 are electrically connected as shown in Fig. 10B, then by definition the drain of one transistor must be electrically connected to the gate of the other; [0062.])

Regarding claim 4, Nakagawa discloses claim 2, wherein the photodiode (PD), the conversion transistor (41), and the amplification transistor (43) are arranged in a predetermined light-receiving board (arranged on a substrate shown in Fig. 13), and
the potential supply section (75, 76, 77, 78, 79) supplies the light-receiving board with the predetermined potential [0175.]
	
Regarding claim 8, Nakagawa discloses an image pickup apparatus (Fig. 9, 90), comprising:
a photodiode (Fig. 10B, PD) configured to convert incident light into a photocurrent;
an amplification transistor (43) including a gate, a source, and a drain, the source is connected to a predetermined reference potential [0167 - 0169], the amplification transistor is configured to amplify a voltage between the gate being connected to a potential depending on the photocurrent (Fig. 2: 43 connected to FD, 
a potential supply section (75, 76, 77, 78, 79) configured to supply an anode of the photodiode and a back-gate of the amplification transistor with a predetermined potential lower than the reference potential (“threshold voltage is shifted in the positive direction when a potential lower than a source potential is applied to the back gate,” [0176]); and
a signal processing circuit configured to process a signal output from the amplification transistor (horizontal readout circuit, 24.)

Claims 9 and 11 are variants of claims 2 and 4, and are interpreted and rejected accordingly.

Regarding claim 15, Nakagawa discloses claim 1, wherein the source of the amplification transistor (43) is directly electrically connected (43 is directly connected to VPI) to the predetermined reference potential (VPI).

Regarding claim 16, Nakagawa discloses claim 8, wherein the source of the amplification transistor (43) is directly electrically connected (43 is directly connected to VPI) to the predetermined reference potential (VPI).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Sato, et al. (WO 2017179319 A1.)
Note: For greatest clarity, the English-language equivalent (US 20180146154 A1) of the above noted Japanese-language document will be used in the following rejection.
Regarding claim 3, Nakagawa discloses claim 2.  However, Nakagawa fails to disclose the light-shielded arrangement as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Sato, et al. (hereafter, “Sato.”)
Sato discloses a solid state image sensor (Fig. 2, 200) that has a power supply unit (210) and a pixel array unit (240.)  The pixel array unit comprises a photodiode (253/263) and an amplification transistor (257/267) that are arranged in a portion of the pixel array unit that is light-shielded (dummy pixel circuit, 260; [0010]) and a portion that is unshielded (effective pixel circuit, 250.)  Additionally, the power supply unit (210) exists outside of the effective pixel circuit area (shown in Fig. 4), and thus is not exposed to the light similar to the light-shielded dummy pixel circuit.  This dummy 
This arrangement could similarly be used in the system of Nakagawa.  By including a dummy pixel circuit that is light-shielded, the base noise of the image sensor can be evaluated and removed from the image sensor prior to output.
Therefore, it would be obvious to one of ordinary skill in the art to include a light-shielded section including dummy pixels in order to provide a method for determining and removing inherent sensor noise.

Claim 10 is a variant of claim 3 and is interpreted and rejected accordingly.

Claims 5, 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Mabuchi (US 20040130641 A1.)
Regarding claim 5, Nakagawa discloses claim 4.  However, Nakagawa fails to specifically disclose the buffer, subtractor, and comparator, as required by the instant claim.  Despite this, the Examiner maintains that such elements would be obvious to one of ordinary skill in the art, as taught by Mabuchi.
Mabuchi discloses a solid-state image pickup element (Fig. 1), with a column signal processing circuit (130.)  This column signal processing circuit (130) comprises a buffer configured to output a voltage signal output from the amplification transistor (112) (receives pixel signals a temporarily stores the signals, [0070]),

a comparator configured to compare the lowered voltage signal with a predetermined threshold (A/D conversion process, [0070.])
These techniques are well known in the art as methods of noise removal and conversion from an electrical analog signal to a processed digital one for output to a display or to digital storage.  Therefore, it would be obvious to one of ordinary skill in the art to include similar column signal processing circuits in order to remove fixed pattern noise and convert the image to a digital signal for useable output.

Regarding claim 6, the combination of Nakagawa and Mabuchi satisfies claim 5.  Additionally, Nakagawa discloses the conversion transistor (41) and the amplification transistor (43) are arranged in a current-to-voltage conversion circuit configured to convert the photocurrent into the voltage signal (shown in Fig. 10B), and
the current-to-voltage conversion circuit has a power supply voltage different (75) from a power supply voltage (71) of the buffer, the subtractor, and the comparator.

Claims 12 and 13 are variants of claims 5 and 6, and are interpreted and rejected accordingly.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Mabuchi and further in view of Murakami (US 20140240565 A1.)
Regarding claim 7, the combination of Nakagawa and Mabuchi satisfies claim 5.  However, the combination fails to disclose that at least some of the elements are arranged on a circuit board stacked on the light-receiving board.  This arrangement is considered obvious to one of ordinary skill in the art, as taught by Murakami.
Murakami discloses a stacked image sensor (Fig. 1), where at least some of the peripheral circuits (32-1) are found on the same board as the light-receiving board (21) and other peripheral circuits (32-2) are found on a separate board (22.)  Furthermore, Murakami discloses that elements such as the comparator (65) and the negative electric potential generation circuit can be on either board (arrangements shown in Fig. 3 and Fig. 5).
Because Nakagawa and Mabuchi disclose elements such as the comparator and the negative potential generation circuit, it would be obvious to one of ordinary skill in the art that a similar arrangement to the one disclosed in Murakami can be employed.  By placing elements on separate stacked substrates, the overall width/height dimensions of the image sensor board can be kept to a minimum, thus allowing the image sensor itself to be more adaptable for smaller and more compact devices.

Claim 14 is a variant of claim 7 and is interpreted and rejected accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698